LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 30, 2016
(the “Effective Date”) is among SILICON VALLEY BANK, a California corporation
(“Bank”), MOBIVITY, INC., a Nevada corporation (“OpCo”), and MOBIVITY HOLDINGS
CORP., a Nevada corporation (“Holdings”, and together with OpCo, individually
and collectively, “Borrower”), and provides the terms on which Bank shall lend
to Borrower, and Borrower shall repay Bank.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP; provided
that if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or Bank shall so request, Borrower and Bank shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided, further, that, until so amended, (a)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (b) Borrower shall provide Bank financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13 of this Agreement.  All other terms contained
in this Agreement, unless otherwise indicated, shall have the meaning provided
by the Code to the extent such terms are defined therein.

2.LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon together with any fees and Finance Charges as and when due in
accordance with this Agreement.

2.1.1Financing of Accounts; Cash Secured Advances

(a)Account Advance Availability.  Subject to the terms of this Agreement,
Borrower may request that Bank finance specific Eligible Accounts.  Bank may, in
its good faith business discretion, finance such Eligible Accounts by extending
credit to Borrower in an amount equal to the result of the Advance Rate
multiplied by the face amount of the Eligible Account.  At all times that
Borrower is Borrowing Base Eligible, Borrower may request that Bank finance
Eligible Accounts on an aggregate basis.  Bank may, in its good faith business
discretion, finance Eligible Accounts on an aggregate basis by extending credit
to Borrower in an amount equal to the result of the Advance Rate multiplied by
the aggregate face amount of the Eligible Accounts.  Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case by case basis.  When Bank finances an Eligible Account (an
“Account Advance”) such Eligible Account becomes a “Financed Receivable.”

(b)Cash Secured Advance Availability.  Subject to the terms and conditions of
this Agreement, Bank may, in its good faith business discretion, make cash
secured advances (each, a “Cash Secured Advance”) to Borrower in an aggregate
amount not to exceed the Cash



28059520v3 

--------------------------------------------------------------------------------

 

Secured Sublimit.  Cash Secured Advances may be repaid at any time and from time
to time and, prior to the Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein. The dollar amount of each Cash Secured
Advance shall at all times reduce the amount otherwise available for Account
Advances.



(c)Maximum Advances.  The aggregate face amount of all Financed Receivables
outstanding at any time may not exceed the Gross Facility Amount.  In addition
and notwithstanding the foregoing, the aggregate amount of Advances outstanding
at any time may not exceed the Net Facility Amount.

(d)Borrowing Procedure; Funding of Cash Secured Advances to Restricted
Account.  Borrower will deliver an Invoice Transmittal for each Eligible Account
it offers, and, if at such time Borrower is Borrowing Base Eligible and Borrower
is requesting an Account Advance, Borrower shall also deliver a Borrowing Base
Certificate.  Bank may rely on information set forth in or provided with the
Invoice Transmittal and Borrowing Base Certificate.  In addition, upon Bank’s
request, Borrower shall deliver to Bank any contracts, purchase orders, or other
underlying supporting documentation with respect to such Eligible Account. For
each Cash Secured Advance, Bank shall credit the proceeds of such Cash Secured
Advance to a restricted account at Bank that Bank controls.

(e)Credit Quality; Confirmations.  Bank may, at its option, conduct a credit
check of the Account Debtor for each Account requested by Borrower for financing
hereunder to approve any such Account Debtor’s credit before agreeing to finance
such Account.  Bank may also verify directly with the respective Account Debtors
the validity, amount and other matters relating to the Accounts (including
confirmations of Borrower’s representations in Section 5.3 of this Agreement) by
means of mail, telephone or otherwise, either in the name of Borrower or Bank
from time to time in its sole discretion.    

(f)Accounts Notification/Collection.  Bank may notify any Account Debtor of
Bank’s security interest in the Borrower’s Accounts and verify and/or collect
them.

(g)Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) by Borrower, effective three Business Days after written
notice of termination is given to Bank; or (ii) by Bank at any time after the
occurrence of an Event of Default, without notice, effective immediately.  If
this Agreement is terminated (A) by Bank in accordance with clause (ii) in the
foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a non refundable termination fee in an amount equal to Thirty Thousand
Dollars ($30,000) (the “Early Termination Fee”).  The Early Termination Fee
shall be due and payable on the effective date of such termination and
thereafter shall bear interest at a rate equal to the highest rate applicable to
any of the Obligations.  Notwithstanding the foregoing, Bank agrees to waive the
Early Termination Fee if Bank closes on the refinance and re-documentation of
this Agreement under another division of Bank (in its sole and exclusive
discretion) prior to the Maturity Date.

(h)Maturity.  This Agreement shall terminate and all Obligations outstanding
hereunder shall be immediately due and payable in full on the Maturity Date.



2

28059520v3 

--------------------------------------------------------------------------------

 

(i)Suspension of Advances.  Borrower’s ability to request that Bank finance
Eligible Accounts or otherwise make Advances hereunder will terminate if, in
Bank’s sole discretion, there has been a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations, or there has been any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank prior to the Effective Date.

(j)End of Borrowing Base Eligible Status.  Upon Borrower ceasing to be Borrowing
Base Eligible as measured on the last day of each Reconciliation Period,
Borrower shall deliver to Bank, as soon as possible, but in no event more than
one (1) Business Day after such Reconciliation Period, an Invoice Transmittal
containing detailed invoice reporting, signed by a Responsible Officer together
with a current accounts receivable aging and a copy of each invoice, all in
accordance with Section 6.2 hereof.  If the outstanding principal amount of the
Account Advances exceeds the amount of Account Advances available against
Eligible Accounts (as determined by Bank), Borrower shall immediately pay to
Bank the excess and, in connection with same, hereby irrevocably authorizes Bank
to debit any account of Borrower maintained by Borrower with Bank or any of
Bank’s Affiliates for the amount of such excess.

2.2Collections, Finance Charges, Remittances and Fees.  The Obligations shall be
subject to the following fees and Finance Charges.  Unpaid fees and Finance
Charges may, in Bank’s discretion, accrue interest at the then highest rate
applicable to the Obligations.

2.3Collections.  Collections will be credited to the Financed Receivable Balance
for such Financed Receivable, but if there is an Event of Default, Bank may
apply Collections to the Obligations in any order it chooses; provided, however,
when Borrower is Borrowing Base Eligible, Collections will be credited to
Borrower’s primary operating account at Bank (for the avoidance of doubt, all
Collections shall be directed to the Lockbox in accordance with Section 2.9
below, even when Borrower is Borrowing Base Eligible).  If Bank receives a
payment for both a Financed Receivable and a non-Financed Receivable, the funds
will first be applied to the Financed Receivable and, if there is no Event of
Default then existing, the excess will be remitted to Borrower, subject to
Section 2.9 of this Agreement.

2.4Facility Fee.  Borrower shall pay to Bank a fully earned, non-refundable
facility fee of Thirty Thousand Dollars ($30,000) (the “Facility Fee”) payable
as follows: (a) the initial installment of Fifteen Thousand Dollars ($15,000) is
due on the Effective Date, and (b) the second installment of Fifteen Thousand
Dollars ($15,000) is due on the first (1st) anniversary of the Effective Date.

2.5Finance Charges.  In computing Finance Charges on the Account Advances under
this Agreement, all Collections received by Bank shall be deemed applied by Bank
on account of the Account Advances three (3) Business Days after receipt of the
Collections.  Borrower will pay a finance charge (the “Finance Charge”) on the
Advances as follows: (a) with respect to the Account Advances while Borrower is
Borrowing Base Eligible and with respect to the Cash Secured Advances at all
times, on the outstanding principal balance of such Account Advances and/or Cash
Secured Advances which is equal to the Applicable Rate divided by 360 multiplied
by the number of days each such Account Advance and/or Cash Secured Advance is
outstanding multiplied by the outstanding principal balance of such Account
Advances and/or Cash Secured



3

28059520v3 

--------------------------------------------------------------------------------

 

Advances, and (b) with respect to the Account Advances at all other times, on
the Financed Receivable Balance which is equal to the Applicable Rate divided by
360 multiplied by the number of days each such Financed Receivable is
outstanding multiplied by the outstanding Financed Receivable Balance.  The
Finance Charge for Account Advances is payable when the Account Advance made
based on such Financed Receivable is repaid in accordance with Section 2.12 of
this Agreement; provided, however, when Borrower is Borrowing Base Eligible, all
Finance Charges for Account Advances shall be payable monthly on the first (1st)
calendar day of each Reconciliation Period for the prior Reconciliation
Period.  All Finance Charges for Cash Secured Advances shall be payable monthly
on the first (1st) calendar day of each Reconciliation Period for the prior
Reconciliation Period. Immediately upon the occurrence of an Event of Default,
the Applicable Rate will increase an additional five percent (5.0%) per annum.  
 



2.6Unused Net Facility Fee.  Borrower shall pay to Bank, payable quarterly in
arrears on the first day of each calendar quarter occurring after the Effective
Date and prior to the Maturity Date, and on the Maturity Date, a fee (the
“Unused Net Facility Fee”) in an amount equal to one half of one percent (0.5%)
per annum of the average unused portion of the Net Facility Amount, as
determined by Bank.  The unused portion of the Net Facility Amount, for purposes
of this calculation, shall be calculated on a calendar year basis and shall
equal the difference between (i) the Net Facility Amount, and (ii) the average
for the period of the daily closing balance of the Advances outstanding.

2.7Accounting.  After each Reconciliation Period, Bank will provide Borrower
with an accounting of the transactions for that Reconciliation Period, including
the amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Unused Net Facility Fee, and the Facility Fee.  If Borrower does not
object to the accounting in writing within thirty (30) days it shall be
considered accurate.  All Finance Charges and other interest and fees are
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed.

2.8Deductions.  Bank may deduct fees, Bank Expenses, Finance Charges, Advances
which become due pursuant to Section 2.12 of this Agreement, and other amounts
due pursuant to this Agreement from any Advances made or Collections received by
Bank.

2.9Lockbox; Account Collection Services.

(a)Borrower shall direct each Account Debtor (and each depository institution
where proceeds of Accounts are on deposit) to remit payments with respect to the
Accounts to a lockbox account established with Bank or to wire transfer payments
to a cash collateral account that Bank controls (collectively, the
“Lockbox”).  It will be considered an immediate Event of Default if the Lockbox
is not established and operational on the Effective Date and at all times
thereafter until such Lockbox is established and operational. 

(b)Upon receipt by Borrower of any proceeds of Accounts, Borrower shall
immediately transfer and deliver same to Bank, along with a detailed cash
receipts journal.

(c)Provided no Event of Default exists or an event that with notice or lapse of
time will be an Event of Default, within three (3) days of receipt of any
proceeds of the Accounts by Bank (whether received by Bank in the Lockbox,
directly from Borrower, or otherwise), Bank



4

28059520v3 

--------------------------------------------------------------------------------

 

will turn over to Borrower such proceeds, other than (i) Collections applied by
Bank pursuant to Section 2.3 of this Agreement and (ii) such proceeds which
shall be used by Bank to repay any other amounts due to Bank, such as the
Finance Charge, the Facility Fee, Unused Net Facility Fee, and Bank Expenses;
provided, however, Bank may hold any proceeds of the Accounts (whether received
by Bank in the Lockbox, directly from Borrower, or otherwise and whether or not
in respect of Financed Receivables) as a reserve until the end of the applicable
Reconciliation Period if Bank, in its reasonable discretion, determines that
other Financed Receivable(s) may no longer qualify as an Eligible Account at any
time prior to the end of the subject Reconciliation Period.

(d)This Section 2.9 does not impose any affirmative duty on Bank to perform any
act other than as specifically set forth herein.  All Accounts and the proceeds
thereof are Collateral, and if an Event of Default occurs, Bank may, without
notice, apply the proceeds of such Accounts to the Obligations.

2.10Bank Expenses.  Borrower shall pay all Bank Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, when due.

2.11Good Faith Deposit.  Borrower has paid to Bank a deposit of Fifteen Thousand
Dollars ($15,000) (the “Good Faith Deposit”) to initiate Bank’s due diligence
review process.  Any portion of the Good Faith Deposit not utilized to pay Bank
Expenses will be applied to the Facility Fee.

2.12Repayment of Obligations; Adjustments.

2.12.1Repayment.  Borrower will repay each Advance on the earliest of:  (a) the
date on which payment is received of the Financed Receivable with respect to
which the Advance was made, (b) the date on which the Financed Receivable is no
longer an Eligible Account, (c) the date on which any Adjustment is asserted to
the Financed Receivable (but only to the extent of the Adjustment if the
Financed Receivable otherwise remains an Eligible Account), (d) the date on
which there is a breach of any representation or warranty in Section 5.3 of this
Agreement or of any covenant in the Loan Documents, or (e) the Maturity Date
(including any early termination).  Each payment will also include all accrued
Finance Charges and Unused Net Facility Fees with respect to such Advance and
all other amounts then due and payable hereunder. Notwithstanding the foregoing,
at any time that Borrower is Borrowing Base Eligible, (x) Borrower will repay
each Advance on the earliest to occur of (i) the Maturity Date (including any
early termination), or (ii) when required to be repaid under Section 2.1.1(j);
and (y) at any time that the aggregate outstanding principal amount of the
Advances exceeds the amount of Advances available against Eligible Accounts (as
determined by Bank), Borrower shall immediately pay to Bank the excess.

2.12.2Repayment on Event of Default.  When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5 of this Agreement, immediately without notice or demand from
Bank) repay all of the Obligations.  The demand may, at Bank’s option, include
the Advance for each Financed Receivable then outstanding and all accrued
Finance Charges, the Early Termination Fee, Unused Net Facility Fee, attorneys’
and professional fees, court costs and expenses, Bank Expenses and any other
Obligations.



5

28059520v3 

--------------------------------------------------------------------------------

 

2.12.3Debit of Accounts.  Bank may debit any of Borrower’s deposit accounts for
payments or any amounts Borrower owes Bank hereunder.  Bank shall promptly
notify Borrower when it debits Borrower’s accounts.  These debits shall not
constitute a set-off.

2.13Power of Attorney.  Borrower irrevocably appoints Bank and its successors
and assigns as attorney-in-fact and authorizes Bank and its successor and
assigns, to:  (a) following the occurrence of an Event of Default, (i) sell,
assign, transfer, pledge, compromise, or discharge all or any part of the
Financed Receivables; (ii) demand, collect, sue, and give releases to any
Account Debtor for monies due and compromise, prosecute, or defend any action,
claim, case or proceeding about the Financed Receivables, including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses; and (iii) prepare, file and sign Borrower’s name on any notice,
claim, assignment, demand, draft, or notice of or satisfaction of lien or
mechanics’ lien or similar document; and (b) regardless of whether an Event of
Default has occurred and is continuing, (i)  notify all Account Debtors to pay
Bank directly; (ii) receive, open, and dispose of mail addressed to Borrower;
(iii) endorse Borrower’s name on checks or other instruments (to the extent
necessary to pay amounts owed pursuant to any of the Loan Documents); and
(iv) execute on Borrower’s behalf any instruments, documents, financing
statements to perfect Bank’s interests in the Financed Receivables and
Collateral and do all acts and things necessary or prudent, as determined solely
and exclusively by Bank, to protect or preserve, Bank’s rights and remedies
under the Loan Documents, as directed by Bank.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)the Loan Documents;

(b)any Control Agreements required by Bank;

(c)each Borrower’s Operating Documents and good standing certificates of each
Borrower certified by the Secretary of State of the State of Nevada as of a date
no earlier than thirty (30) days prior to the Effective Date;

(d)the completed and executed Borrowing Resolutions for each Borrower;

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(f)the Perfection Certificate of each Borrower, together with the duly executed
original signatures thereto;



6

28059520v3 

--------------------------------------------------------------------------------

 

(g)the completion of an initial audit with results satisfactory to Bank in its
sole and absolute discretion;

(h)true, accurate and complete copies of the BDC Capital Loan Documents and ACOA
Capital Loan Documents as in effect on the Effective Date; and

(i)payment of the fees and Bank Expenses then due as specified in Section 2.10
of this Agreement.

3.2Conditions Precedent to all Credit Extensions.  Bank’s agreement to make each
Credit Extension, including the initial Credit Extension, is subject to the
following:

(a)receipt of the Invoice Transmittal and at all times Borrower is Borrowing
Base Eligible, a Borrowing Base Certificate;

(b)Bank shall have (at its option) conducted the confirmations and verifications
as described in Section 2.1.1(e) of this Agreement;

(c)each of the representations and warranties in this Agreement shall be true,
accurate, and complete on the date of the Invoice Transmittal, on the date of
the Borrowing Base Certificate, and on the effective date of each Credit
Extension and no Event of Default shall have occurred and be continuing, or
result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete; and

(d)in Bank’s sole discretion, there has not been any material impairment in the
general affairs, management, results of operation, financial condition or the
prospect of repayment of the Obligations, or any material adverse deviation by
Borrower from the most recent business plan of Borrower presented to and
accepted by Bank.

3.3Post-Closing Conditions.  Within thirty (30) days after the Effective Date,
Bank shall have received each of the following, in form and substance
satisfactory to Bank:

(a)original signatures to all Loan Documents;

(b)a landlord’s consent in favor of Bank for 55 North Arizona Place, Suite 310,
Chandler, Arizona 85225 by the landlord thereof; and

(c)evidence satisfactory to Bank that the insurance policies required by
Section 6.4 of this Agreement are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank.

3.4Covenant to Deliver.  Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension.  Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.



7

28059520v3 

--------------------------------------------------------------------------------

 

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products
thereof.  Borrower represents, warrants, and covenants that the security
interest granted herein shall be and shall at all times continue to be a first
priority perfected security interest in the Collateral subject only to Permitted
Liens.  If Borrower shall at any time acquire a commercial tort claim, Borrower
shall promptly notify Bank in a writing signed by Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Bank.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating  to such  Letters
of Credit.

4.2Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder.  Any
such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization and Authorization.  Borrower and each of its Subsidiaries
are duly existing and in good standing as Registered Organizations in their
respective jurisdictions of



8

28059520v3 

--------------------------------------------------------------------------------

 

formation and are qualified and licensed to do business and are in good standing
in any other jurisdiction in which the conduct of their respective business or
ownership of property requires that they be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, each Borrower has
delivered to Bank a completed certificate signed by the respective Borrower,
entitled Perfection Certificate (the “Perfection Certificate”).  Borrower
represents and warrants to Bank that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
corporate structure, organizational type, or any organizational number assigned
by its jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement).



The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower’s business.

5.2Collateral.  Borrower has good title to, has rights in, and the power to
transfer, each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest
therein.  The Accounts are bona fide, existing obligations of the Account
Debtors.  All Inventory is in all material respects of good and marketable
quality, free from material defects.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral are currently being maintained at locations
other than as provided in the Perfection Certificate or as permitted pursuant to
Section 7.2 of this Agreement.





9

28059520v3 

--------------------------------------------------------------------------------

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s
business.  Except as noted on the Perfection Certificate, Borrower is not a
party to, nor is it bound by, any Restricted License.

5.3Financed Receivables.  Borrower represents and warrants for each Financed
Receivable:

(a)Such Financed Receivable is an Eligible Account;

(b)Borrower is the owner of and has the legal right to sell, transfer, assign
and encumber such Financed Receivable;

(c)The correct amount is on the Invoice Transmittal and is not disputed;

(d)Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

(e)Such Financed Receivable is based on an actual sale and delivery of goods
and/or services rendered, is due to Borrower, is not past due or in default, has
not been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

(f)There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

(g)Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

(h)Borrower has not filed or had filed against it Insolvency Proceedings and
does not anticipate any filing;

(i)Bank has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and

(j)No representation, warranty or other statement of Borrower in any certificate
or written statement given to Bank contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.



10

28059520v3 

--------------------------------------------------------------------------------

 

5.4Litigation.  There are no actions or proceedings pending or, to the knowledge
of Borrower’s Responsible Officers, threatened in writing by or against Borrower
or any Subsidiary in which an adverse decision could reasonably be expected to
cause a Material Adverse Change.

5.5No Material Deviation in Financial Statements and Deterioration in Financial
Condition.  All consolidated financial statements for Borrower and any
Subsidiary delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.6Solvency.  The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.7Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).   Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

5.8Subsidiaries.  Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

5.9Tax Returns and Payments; Pension Contributions.  Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each
Subsidiary.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings and (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”.  Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower.  Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower,



11

28059520v3 

--------------------------------------------------------------------------------

 

including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

5.10BDC Capital Loan Documents and ACOA Capital Loan Documents. Attached as
Exhibit E are true, complete and correct copies of all of the BDC Capital Loan
Documents, including all amendments, supplements and other modifications
thereto, and attached as Exhibit F are true, complete and correct copies of all
of the ACOA Capital Loan Documents, including all amendments, supplements and
other modifications thereto.

5.11Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that any projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

6.AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance.

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

(c)Deliver to Bank, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.

6.2Financial Statements, Reports, Certificates.

(a)Deliver to Bank:  (i) as soon as available, but no later than thirty (30)
days after the last day of each Reconciliation Period, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by



12

28059520v3 

--------------------------------------------------------------------------------

 

a Responsible Officer and in a form acceptable to Bank; (ii) as soon as
available, but no later than one hundred fifty (150) days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; (iii) within five (5) days of filing, copies of
all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt and all reports on Form 10-K,
10-Q and 8-K filed with the SEC; (iv) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of One Hundred Thousand Dollars
($100,000.00) or more; (v) as soon as available, but no later than the earlier
to occur of (A) fifteen (15) days after approval by Borrower’s Board of
Directors or (B) January 31st of each year, annual financial projections for the
following fiscal year approved by Borrower’s Board of Directors and commensurate
in form and substance with those provided to Borrower’s venture capital
investors, together with any related business forecasts used in the preparation
of such annual financial plans and projections; and (vi) budgets, sales
projections, operating plans or other financial information reasonably requested
by Bank.



(b)Within thirty (30) days after the last day of each Reconciliation Period,
deliver to Bank with the monthly financial statements a Compliance Certificate
signed by a Responsible Officer in the form of Exhibit B.

(c)Allow Bank to inspect the Collateral and audit and copy Borrower’s Books,
including, but not limited to, Borrower’s Accounts, upon reasonable notice to
Borrower.  Unless an Event of Default has occurred and is continuing or
conditions may otherwise warrant, such inspections or audits shall be conducted
no more often than (i) once every twelve (12) months while Borrower is Borrowing
Base Eligible and (ii) twice every twelve (12) months at all other times.  The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $1,000 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.  After
the occurrence of an Event of Default, Bank may audit Borrower’s Collateral at
Borrower’s expense, including, but not limited to, Borrower’s Accounts as
frequently as Bank deems necessary at Borrower’s expense and at Bank’s sole and
exclusive discretion, without notification to and authorization from Borrower.

(d)Upon Bank’s request, provide a written report on any Financed Receivable,
where payment of such Financed Receivable does not occur by its due date and
include the reasons for the delay.

(e)Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, an aged listing of accounts receivable and
accounts payable by invoice date, in form and detail acceptable to Bank.



13

28059520v3 

--------------------------------------------------------------------------------

 

(f)Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, a Deferred Revenue report (if applicable),
in form and detail acceptable to Bank.

(g)Provide Bank prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not previously disclosed in writing to Bank, and
(iii) Borrower’s knowledge of an event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property.

(h)At all times that Borrower is Borrowing Base Eligible, provide Bank within
thirty (30) days following each Reconciliation Period, a Borrowing Base
Certificate signed by a Responsible Officer of Borrower.

(i)Provide Bank prompt written notice of any default under either of the BDC
Capital Loan Documents or ACOA Capital Loan Documents.

6.3Taxes.  Make, and cause each Subsidiary to make, timely payment of all
foreign, federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to such payments.

6.4Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location, and as Bank
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank.  All property policies shall have
a lender’s loss payable endorsement showing Bank as the sole lender loss payee
and waive subrogation against Bank, and all liability policies shall show, or
have endorsements showing, Bank as an additional insured.  All policies (or the
lender loss payable and additional insured endorsements) shall provide that the
insurer must give Bank at least twenty (20) days notice before canceling,
amending, or declining to renew its policy.  At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations.  If Borrower fails to obtain insurance as
required under this Section 6.4 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.4, and take
any action under the policies Bank deems prudent.

6.5Accounts.

(a)To permit Bank to monitor Borrower’s financial performance and condition,
maintain with Bank and Bank’s Affiliates, Borrower’s banking relationship
(including, without limitation, their depository and operating accounts and
securities accounts) and all excess cash.

(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates.  For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account



14

28059520v3 

--------------------------------------------------------------------------------

 

is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.

6.6Inventory; Returns; Notices of Adjustments.  Keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between Borrower and its Account Debtors shall follow Borrower’s customary
practices as they exist at the Effective Date.  If, at any time during the term
of this Agreement, any Account Debtor asserts an Adjustment in excess of One
Hundred Thousand Dollars ($100,000), Borrower issues a credit memorandum, or any
representation, warranty or covenant set forth in this Agreement or the other
Loan Documents is no longer true in all material respects, Borrower will
promptly advise Bank.

6.7Reserved.

6.8Protection of Intellectual Property Rights.

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent. 

(b)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

6.9Litigation Cooperation.  From the Effective Date and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s Books, to the
extent that Bank may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to Borrower.

6.10Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

7.NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent.



15

28059520v3 

--------------------------------------------------------------------------------

 

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments.

7.2Changes in Business, Management, Control, or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) permit a change in
management; or (d) permit or suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Bank:  (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Five Thousand
Dollars ($5,000) in Borrower’s assets or property), (2) change its jurisdiction
of organization, (3) change its organizational structure or type, (4) change its
legal name, (5) change any organizational number (if any) assigned by its
jurisdiction of organization, or (6) deliver any portion of the Collateral to a
bailee, unless (i) such bailee location contains less than Five Thousand Dollars
($5,000) in Borrower’s assets or property and (ii) Bank and such bailee are
parties to a bailee agreement governing both the Collateral and the location to
which Borrower intends to deliver the Collateral.

Borrower hereby agrees upon Borrower adding any new office or business location,
including any warehouse, Borrower will cause its landlord to enter into a
landlord consent in favor of Bank prior to such new office or business location
containing Five Thousand Dollars ($5,000) of Collateral.

Borrower hereby agrees that prior to Borrower delivering any Collateral to a
bailee, Borrower shall cause such bailee to execute and deliver a bailee
agreement in form and substance satisfactory to Bank.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any



16

28059520v3 

--------------------------------------------------------------------------------

 

Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 of this Agreement and the definition of “Permitted Liens” herein.

7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.5 of this Agreement.

7.7Distributions; Investments.  (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount owed by Borrower thereof, shorten the maturity thereof, increase the rate
of interest applicable thereto or adversely affect the subordination thereof to
Obligations owed to Bank.

7.10BDC Capital Loan Documents and ACOA Capital Loan Documents.  (a) Make or
permit any payment on the BDC Capital Indebtedness or ACOA Capital Indebtedness,
except for regularly scheduled payments of principal and non-default interest
and fees or such other payments to which Bank otherwise consents, or (b) amend
any provision in any of the BDC Capital Loan Documents and ACOA Capital Loan
Documents which would increase the amount owed, shorten the maturity thereof,
increase the rate of interest applicable thereto or secure the Indebtedness
thereunder against any assets of either Borrower.

7.11Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, each as defined in ERISA, to occur;
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.



17

28059520v3 

--------------------------------------------------------------------------------

 

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to pay any of the Obligations when due;

8.2Covenant Default.  Borrower fails or neglects to perform any obligation in
Section 2.9 or Section 6 of this Agreement or violates any covenant in Section 7
of this Agreement or fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement,
any Loan Documents and as to any default under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
grace and cure periods provided under this Section 8.2 shall not apply to
financial covenants or any other covenants that are required to be satisfied,
completed or tested by a date certain;

8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; or

(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Fifty Thousand Dollars ($50,000); or (b) any default by Borrower or
Guarantor, the result of which could result in a Material Adverse Change to
Borrower’s or any Guarantor’s business;

8.7Judgments.  One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Fifty
Thousand Dollars ($50,000) (not covered by independent third-party insurance as
to which liability has been accepted by such



18

28059520v3 

--------------------------------------------------------------------------------

 

insurance carrier) shall be rendered against Borrower and the same are not,
within ten (10) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later  in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement;

8.10Guaranty.  (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, or (d) the liquidation, winding
up, or termination of existence of any Guarantor;

8.11Cross-Default with BDC Capital Loan Documents and ACOA Capital Loan
Documents.    A default shall occur under either of the BDC Capital Loan
Documents or ACOA Capital Loan Documents and such default is not cured within
any applicable grace period provided therein; or

8.12Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9.BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  When an Event of Default occurs and continues beyond
any applicable grace period Bank may, without notice or demand, do any or all of
the following:



19

28059520v3 

--------------------------------------------------------------------------------

 

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 of this Agreement occurs, all Obligations are
immediately due and payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)for any Letters of Credit, demand that Borrower (i) deposit cash with Bank in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

(d)terminate any FX Contracts;

(e)settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank’s security interest in such funds and verify
the amount of such account.  Borrower shall collect all payments in trust for
Bank and, if requested by Bank, immediately deliver the payments to Bank in the
form received from the Account Debtor, with proper endorsements for deposit;

(f)make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral.  Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates.  Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred.  Borrower grants Bank a license to enter and occupy any of
its premises, without charge, to exercise any of Bank’s rights or remedies;

(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;



20

28059520v3 

--------------------------------------------------------------------------------

 

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.4 of this Agreement or fails to pay any premium thereon or fails to
pay any other amount which Borrower is obligated to pay under this Agreement or
any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral.  Bank will make reasonable efforts
to provide Borrower with notice of Bank obtaining such insurance at the time it
is obtained or within a reasonable time thereafter.  No payments by Bank are
deemed an agreement to make similar payments in the future or Bank’s waiver of
any Event of Default.

9.3Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: 
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.4No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.5Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.6Borrower Liability.  Either Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the other as agent for
itself for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder.  Each Borrower



21

28059520v3 

--------------------------------------------------------------------------------

 

hereunder shall be jointly and severally obligated to repay all Credit
Extensions made hereunder, regardless of which Borrower actually receives said
Credit Extensions, as if each Borrower hereunder directly received all Credit
Extensions.  Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to:  (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
any Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s liability.



Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 9.6 shall be null and void.  If
any payment is made to a Borrower in contravention of this Section 9.6, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered:  (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Borrower:c/o Mobivity, Inc.

55 North Arizona Place, Suite 310

Chandler, Arizona 85225

Attn:  Christopher J. Meinerz, CFO

Fax: (602) 281-4673

Email: chris.meinerz@mobivity.com

 





22

28059520v3 

--------------------------------------------------------------------------------

 

If to Bank:Silicon Valley Bank

380 Interlocken Crescent

Suite 600

Broomfield, Colorado 80021

Attn: Derek Hofmeister, Vice President

Fax: (303) 469-1107

Email: dhofmeister@svb.com

 

11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided to Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California



23

28059520v3 

--------------------------------------------------------------------------------

 

Code of Civil Procedure §§ 638 through 645.1, inclusive.  The private judge
shall have the power, among others, to grant provisional relief, including
without limitation, entering temporary restraining orders, issuing preliminary
and permanent injunctions and appointing receivers.  All such proceedings shall
be closed to the public and confidential and all records relating thereto shall
be permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure
§ 644(a).  Nothing in this paragraph shall limit the right of any party at any
time to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

12.GENERAL PROVISIONS

12.1Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

12.3Right of Set-Off.  Borrower hereby grants to Bank, a lien, security interest
and right of setoff as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a Bank
subsidiary) or in transit to any of them.  At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Bank
may set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL



24

28059520v3 

--------------------------------------------------------------------------------

 

RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. 

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.5Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.6Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements.  The obligation of Borrower in Section 12.2 of this
Agreement to indemnify Bank shall survive until the statute of limitations with
respect to such claim or cause of action shall have run.

12.10Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best



25

28059520v3 

--------------------------------------------------------------------------------

 

efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this Section 12.10); (c) as required by law, regulation, subpoena, or
other order; (d) to Bank’s regulators or as otherwise required in connection
with Bank’s examination or audit; (e) as Bank considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information. 



Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.

12.15Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to:  (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13.DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in



26

28059520v3 

--------------------------------------------------------------------------------

 

brackets are negative.  As used in this Agreement, the following capitalized
terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Advance” is defined in Section 2.1.1(a) of this Agreement.

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

“ACOA Capital Indebtedness” means, collectively, (a) the Indebtedness of
LiveLenz to Atlantic Canada Opportunities Agency (“ACOA Capital”) pursuant to
the ACOA Capital Loan Documents in the aggregate principal amount not to exceed
Ninety-One Thousand Four Hundred Eighty-Six Canadian Dollars (CAD$91,486)
outstanding at any time, and (b) the unsecured guaranty by Holdings of the
Indebtedness described in clause (a) of this definition.

“ACOA Capital Loan Documents” means that certain Articles of Agreement by ACOA
Capital to LiveLenz dated November 20, 2014, as amended, restated, or otherwise
modified as permitted under the terms of this Agreement.

 “Adjustments” are all discounts, allowances, returns, recoveries, disputes,
claims of any kind (including, without limitation, counterclaims or warranty
claims), offsets, defenses, rights of recoupment, rights of return, or short
payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

“Advance” is an Account Advance or Cash Secured Advance, as the case may be, and
“Advances” are Account Advances and Cash Secured Advances.

“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor or such other percentage as Bank establishes under
Section 2.1.1 of this Agreement.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners, and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble of this Agreement.

“Applicable Rate” is a floating per annum rate equal to the following: (a) with
respect to Account Advances, the Prime Rate plus (i) two and one quarter of one
percent (2.25%) while Borrower is Borrowing Base Eligible, and (ii) three and
three quarters of one percent (3.75%) at all other times, and (b) with respect
to Cash Secured Advances, the Prime Rate plus one and three quarters of one
percent (1.75%).





27

28059520v3 

--------------------------------------------------------------------------------

 

“Bank” is defined in the preamble of this Agreement.

“Bank Entities” is defined in Section 12.10.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“BDC Capital Indebtedness” means, collectively, (a) the Indebtedness of LiveLenz
to BDC Capital Inc. pursuant to the BDC Capital Loan Documents in the aggregate
principal amount not to exceed Four Hundred Fifty Thousand Canadian Dollars
(CAD$450,000) outstanding at any time, and (b) the unsecured guaranty by
Holdings of the Indebtedness described in clause (a) of this definition.

“BDC Capital Loan Documents” means that certain Final Letter of Offer by BDC
Capital Inc. to LiveLenz dated August 26, 2011, as amended, restated, or
otherwise modified as permitted under the terms of this Agreement.

“Borrower” is defined in the preamble of this Agreement.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

“Borrowing Base Eligible” means at such times that Borrower’s Liquidity Ratio is
equal to or greater than 1.75:1.00 (the “Liquidity Threshold”); provided,
however, that Borrower shall not be Borrowing Base Eligible during the
continuance of an Event of Default.  At any time that Borrower’s Liquidity Ratio
is less than the Liquidity Threshold, Borrower will not be Borrowing Base
Eligible until such time as Bank confirms that (a) Borrower’s Liquidity Ratio is
equal to or greater than the Liquidity Threshold as of such date and (b)
Borrower’s Liquidity Ratio was equal to or greater than the Liquidity Threshold
at all times during the immediately preceding two (2) Reconciliation Periods.





28

28059520v3 

--------------------------------------------------------------------------------

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit C.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

“Cash Secured Advance” is defined in Section 2.1.1(b) of this Agreement.

“Cash Secured Sublimit” is One Million Dollars ($1,000,000).

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or
indirectly, of 25% or more of the ordinary voting power for the election of
directors of Holdings (determined on a fully diluted basis) other than by the
sale of Holdings’ equity securities in a public offering or to venture capital
or private equity investors so long as Holdings identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction; (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Holdings cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Holdings shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding capital
stock of each subsidiary of Holdings (including OpCo) free and clear of all
Liens (except Liens created by this Agreement).

“Claims” is defined in Section 12.2 of this Agreement.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the



29

28059520v3 

--------------------------------------------------------------------------------

 

State of California, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is attached as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Collateral Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit under this Agreement.

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.





30

28059520v3 

--------------------------------------------------------------------------------

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Early Termination Fee” is defined in Section 2.1.1(g) of this Agreement.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3
of this Agreement, have been, at the option of Bank, confirmed in accordance
with Section 2.1.1(e) of this Agreement, and are due and owing from Account
Debtors deemed creditworthy by Bank in its sole discretion.  Without limiting
the fact that the determination of which Accounts are eligible hereunder is a
matter of Bank discretion in each instance, Eligible Accounts shall not include
the following Accounts (which listing may be amended or changed in Bank’s
discretion with notice to Borrower):

(a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b)Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c)Accounts with credit balances over ninety (90) days from invoice date;

(d)Accounts owing from an Account Debtor which does not have its principal place
of business in the United States unless otherwise approved by Bank in writing on
a case-by-case basis in its sole discretion;

(e)Accounts billed and/or payable outside of the United States;

(f)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

(g)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(h)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;



31

28059520v3 

--------------------------------------------------------------------------------

 

(i)At all times that Borrower is not Borrowing Base Eligible, Accounts owing
from an Account Debtor where goods or services have not yet been rendered to the
Account Debtor (sometimes called memo billings or pre-billings);

(j)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(k)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(l)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(m)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(n)Accounts for which the Account Debtor has not been invoiced;

(o)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(p)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days;

(q)Accounts subject to chargebacks or other payment deductions taken by an
Account Debtor;

(r)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(s)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(t)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue)
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;

(u)Accounts owing from an Account Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within ninety (90) days of invoice date;



32

28059520v3 

--------------------------------------------------------------------------------

 

(v)At all times that Borrower is Borrowing Base Eligible, Accounts owing from an
Account Debtor, whose total obligations to Borrower exceed thirty-five percent
(35%) of all Accounts, for the amounts that exceed that percentage, unless Bank
approves in writing; and

(w)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Events of Default” are set forth in Section 8 of this Agreement.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Facility Fee” is defined in Section 2.4 of this Agreement.

“Finance Charges” is defined in Section 2.5 of this Agreement.

“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Account Advance, as set forth in Section 2.1.1
of this Agreement.  A Financed Receivable stops being a Financed Receivable (but
remains Collateral) when the Account Advance made for the Financed Receivable
has been fully paid.

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

“Foreign Currency” means lawful money of a country other than the United States.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“Good Faith Deposit” is defined in Section 2.11 of this Agreement.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.





33

28059520v3 

--------------------------------------------------------------------------------

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Gross Facility Amount” is Two Million Five Hundred Thousand Dollars
($2,500,000).

“Guarantor” is any present or future guarantor of the Obligations.

“Holdings” is defined in the preamble of this Agreement.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2 of this Agreement.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)any and all source code;

(d)any and all design rights which may be available to a Borrower;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the Effective
Date with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s



34

28059520v3 

--------------------------------------------------------------------------------

 

custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Invoice Transmittal” is a form provided by Bank which (a) for Account Advances
when Borrower is not Borrowing Base Eligible, shows Eligible Accounts which Bank
may finance and, for each such Account, includes the Account Debtor’s, name,
address, invoice amount, invoice date and invoice number, and (b) for Account
Advances when Borrower is Borrowing Eligible and for Cash Secured Advances at
all times, shows the amount of the applicable Advance requested.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity Ratio” is the ratio of (a) Quick Assets to (b) outstanding
Obligations.

“LiveLenz” means LiveLenz, Inc., a wholly-owned Subsidiary of Holdings formed
under the laws of the Province of Nova Scotia, Canada.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, the Borrowing Resolutions, any subordination
agreement, any note, or notes or guaranties executed by Borrower and/or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Lockbox” is defined in Section 2.9 of this Agreement.

“Material Adverse Change” is:  (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Maturity Date” is March __, 2018.

“Net Facility Amount” is Two Million Dollars ($2,000,000).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents.

“OpCo” is defined in the preamble of this Agreement.





35

28059520v3 

--------------------------------------------------------------------------------

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1 of this Agreement.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate including the BDC Capital Indebtedness and ACOA Capital
Indebtedness;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and

(g)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate (but specifically
excluding any future Investments in any Subsidiaries unless otherwise permitted
hereunder);

(b)Investments consisting of Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;



36

28059520v3 

--------------------------------------------------------------------------------

 

(d)Investments consisting of deposit accounts in which Bank has a first priority
perfected security interest;

(e)Investments accepted in connection with Transfers permitted by Section 7.1 of
this Agreement;

(f)Investments (i) by Borrower in Subsidiaries not to exceed Fifty Thousand
Dollars ($50,000) in the aggregate in any fiscal year and (ii) by Subsidiaries
in other Subsidiaries not to exceed Fifty Thousand Dollars ($50,000) in the
aggregate in any fiscal year or in Borrower;

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate (including the Liens on the assets of LiveLenz securing the BDC
Capital Indebtedness and ACOA Capital Indebtedness) or arising under this
Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Fifty
Thousand Dollars ($50,000) in the aggregate amount outstanding, or (ii) existing
on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;



37

28059520v3 

--------------------------------------------------------------------------------

 

(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;

(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7 of
this Agreement; and

(j)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts.  

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Quick Assets” is, on any date, Borrower’s unrestricted cash at Bank and net
billed accounts receivable.

“Reconciliation Period” is each calendar month.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.





38

28059520v3 

--------------------------------------------------------------------------------

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower. 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of either Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1 of this Agreement.

“Unused Net Facility Fee” is defined in Section 2.6 of this Agreement.

[Signature page follows.]

 

 

39

28059520v3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER

 

MOBIVITY, INC.

 

 

By:  _/s/ Christopher Meinerz________________

Name: _Christopher Meinerz ________________

Title:_   Chief Financial Officer______________

 

MOBIVITY HOLDINGS CORP.

 

By:  _/s/ Christopher Meinerz________________

Name: _Christopher Meinerz ________________

Title:_   Chief Financial Officer______________

 

 

 

BANK

 

SILICON VALLEY BANK

 

 

 

By:  _/s/ Derek Hofmeister_______________________

Name:  _Derek Hofmeister_______________________

Title:  _Vice President___________________________

 

 

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights (including computer programs, blueprints and drawings), copyright
applications, copyright registration and like protection in each work of
authorship and derivative work thereof, whether published or unpublished, now
owned or hereafter acquired; any design rights; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, except that the Collateral shall include all accounts, license and royalty
fees and other revenues, proceeds, or income arising out of or relating to any
of the foregoing.

 

 

 

A-1

28059520v3 

--------------------------------------------------------------------------------

 

EXHIBIT B

SVBB logo [mfon-20151231ex101767815g001.jpg]

 

SPECIALTY FINANCE DIVISION
Compliance Certificate

I, an/the authorized officer(s) of MOBIVITY, INC. and MOBIVITY HOLDINGS CORP.
(collectively, “Borrower”) certify(ies) under the Loan and Security Agreement
(as amended, the “Agreement”) between Borrower and Silicon Valley Bank (“Bank”)
as follows for the period ending _____________________________ (all capitalized
terms used herein shall have the meaning set forth in this Agreement): 

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account;

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.





B-1

28059520v3 

--------------------------------------------------------------------------------

 

Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects. 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

 

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings

Monthly within 30 days

Yes   No

Deferred Revenue (if applicable)

Monthly within 30 days

Yes   No

Borrowing Base Certificate

(if applicable for the period)

Monthly within 30 days

Yes   No



28059520v3 

--------------------------------------------------------------------------------

 

Board Projections

Within earlier of  (i) 15 days after Board

Approval or (ii) January 31st of each year

Yes   No

 

 

Performance Pricing

 

 

 

 

Liquidity Ratio

Status

Interest Rate for Account Advances*

Applies

LR>1.75:1.00

Borrowing Base Eligible

Prime + 2.75% (net)

Yes    No

LR< 1.75:1.00

Invoice by Invoice

Prime + 3.75% (gross)

Yes    No

* note: Interest Rate for Cash Secured Advances is Prime + 1.75% (net) at all
times

 

 

All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default. 

 

 

Sincerely,

 

MOBIVITY, INC.

 

 

____________________________________

Signature

____________________________________

Title

____________________________________

Date

 

 

MOBIVITY HOLDINGS CORP.

 

 

____________________________________

Signature

____________________________________

Title

____________________________________

Date





28059520v3 

--------------------------------------------------------------------------------

 

EXHIBIT C - BORROWING RESOLUTIONS





28059520v3 

--------------------------------------------------------------------------------

 

EXHIBIT D - BORROWING BASE CERTIFICATE

 

Borrower: Mobivity, Inc. and Mobivity Holdings Corp.
Lender:Silicon Valley Bank
Commitment Amount:$2,000,000

ACCOUNTS RECEIVABLE

 

1.Accounts Receivable (invoiced) Book Value as of ____________________

$_______________

2.Additions (Please explain on next page)

$_______________

3.Less:  Intercompany / Employee / Non-Trade Accounts

$_______________

4.NET TRADE ACCOUNTS RECEIVABLE

$_______________

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

5.90 Days Past Invoice Date

$_______________

6.Credit Balances over 90 Days

$_______________

7.Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)

$_______________

8.Foreign Account Debtor Accounts

$_______________

9.Foreign Invoiced and/or Collected Accounts

$_______________

10.Contra / Customer Deposit Accounts

$_______________

11.U.S. Government Accounts

$_______________

12.Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

$_______________

13.Contract Accounts; Accounts with Progress / Milestone Billings

$_______________

14.Accounts for Retainage Billings

$_______________

15.Trust / Bonded Accounts

$_______________

16.Bill and Hold Accounts

$_______________

17.Unbilled Accounts

$_______________

18.Non-Trade Accounts (If not already deducted above)

$_______________

19.Accounts with Extended Term Invoices (Net 90+)

$_______________

20.Chargebacks Accounts / Debit Memos

$_______________

21.Product Returns / Exchanges

$_______________

22.Disputed Accounts; Insolvent Account Debtor Accounts

$_______________

23.Deferred Revenue, if applicable / Other (Please explain on next page)

$_______________

24.Concentration Limits (35%)

$_______________

25.TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$_______________

 

 

26.Eligible Accounts (#4 minus #25)

$_______________

27.ELIGIBLE AMOUNT OF ACCOUNTS (80% of #26)

$_______________

 

 

BALANCES

 

28.Maximum Loan Amount

$2,000,000

29.Present outstanding principal balance of all Cash Secured Advances (not to
exceed $1,000,000)

$_______________

30.Maximum Loan Amount available after reduction of outstanding Cash Secured
Advances [#28 minus #29]

$_______________

31.Total Funds Available [Lesser of #30 or #27]

$_______________

32.Present outstanding principal balance of all Account Advances

$_______________

33.RESERVE POSITION FOR ACCOUNT ADVANCES [#31 minus #32]

$_______________

 

[Continued on following page.]





28059520v3 

--------------------------------------------------------------------------------

 

Explanatory comments from previous page:

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

COMMENTS:

MOBIVITY, INC.

 

By: ___________________________

Authorized Signer

Date:

 

MOBIVITY HOLDINGS CORP.

 

By: ___________________________

Authorized Signer

Date:

 

 

BANK USE ONLY

Received by: _____________________

authorized signer

Date:   __________________________

Verified: ________________________

authorized signer

Date: ___________________________

Compliance Status:YesNo

 





28059520v3 

--------------------------------------------------------------------------------

 

EXHIBIT E

BDC Capital Loan Documents

 

 

 

28059520v3 

--------------------------------------------------------------------------------

 

EXHIBIT F

ACOA Capital Loan Documents

 



28059520v3 

--------------------------------------------------------------------------------